Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-13, 15-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Pub to Eick et al (‘853) when taken in view of Lerwill (‘825) and the PG-Pub to Krebs et al (‘246).
Eick et al discloses a method for acquiring seismic data in the marine environment (see para. 0003).  The method includes forming a coded seismic signal (composite pulse) using detuned timing (guns fired in a time delayed sequence) of a plurality of impulsive seismic sources (air guns, 22) with the forming of the coded seismic signal including a plurality of interacting bubbles (see paragraph 0021, “bubble effect”).  The method further includes collecting seismic data.

Per difference a), Lerwill teaches (see col. 2, lines 9-33) that the secondary pulses formed by the bubble effect are effective as low frequency, deep penetrating pulses within the earth’s crust.  Formation of such secondary pulses are implicit when using a plurality of marine vibrators (air-guns).
Per difference b), Krebs et al teaches that seismic data inversion and generating of output traces are well known types of seismic data processing.
Therefore, in view of Lerwill, it is obvious to a skilled artisan that the seismic impulsive sources of Eick et al inherently form secondary pulses due to the bubble effect and further, in view of Krebs et al, it would have been obvious to one of ordinary skill in the art to have modified the method of Eick et al to include the well-known processing steps of inverting the seismic data and generating an output trace so as to ascertain a more detailed representation of the subsurface.  Independent claims 1, 8 and 15 are so rejected.
Per claims 2, 9 and 16, see Eick et al, see paragraph 0019.
Per claims 3, 10 and 17, see Eick et al, Fig. 2 and paragraph 0021.
Per claims 4, 5, 11, 12 and 18, see Eick et al, paragraph 0021.
Per claims 6, 13 and 19, see Eick et al, see paragraph 0022.
Per claim 7, see Fig. 1.

s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Pub to Eick et al (‘853) when taken in view of Lerwill (‘825) and the PG-Pub to Krebs et al (‘246), as applied to claim 1 above, and further in view of the PG-Publication to Eick et al (‘213).
Per claims 21 and 22, Eick et al (‘213, see abstract, paragraphs 0009, 0030, 0032) teaches that it is well known to fire seismic sources in a predetermined sequence forming a loop so that data may be acquired concurrently and the peak energy delivered will be less so as to reduce the irritation to marine life.  In view of this, it would have been obvious to one of ordinary skill in the art to further modify Eick et al (‘853) to fire the seismic sources in a sequence forming a loop.  

Response to Arguments
6.	Applicant's response filed May 12, 2021 have been fully considered but does not overcome the above rejection.  
With respect to Eick et al (primarily paragraph 0021), it is arguable that the "guns fired in a time delayed sequence" reads on the claimed "detuned timing" of the impulsive sources and the "bubble effect" reads upon the claimed "plurality of bubbles interacting". Further, the composite pulse created form the coded and time delayed sequence reads on the claimed "coded seismic signal". 
The Lerwill reference was applied primarily to show that the bubble effect (disclosed in paragraph 0021 of Eick et al) can be effectively used to form low frequency pulses that penetrate the earth's crust and therefore in combination with Eick et al's composite pulse created from the "guns fired in a time delayed sequence" would 
Krebs was applied primarily for the teaching of processing the collected data using seismic inversion techniques.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


//IAN J LOBO/ Primary Examiner, Art Unit 3645                                                                                                                                                                                                        




ijl